Citation Nr: 0910008	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO. 06-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 until 
December 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of complaints including mild depression, 
anxiety, short-term memory loss, nightmares, flashbacks and 
hyperstartle response; objectively, the evidence demonstrates 
disturbance of motivation and mood, but speech and thought 
processes were logical and coherent, the Veteran was fully 
oriented, with no impairment in impulse control and with no 
obsessional rituals and with no active or consistent suicidal 
or homicidal ideation. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 50 percent 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id. 

Here, the Veteran was sent a letter in April 2004 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a subsequent March 2006 communication 
apprised the Veteran as to how disability ratings and 
effective dates are assigned, satisfying the requirements of 
Dingess.  

The Board recognizes that Dingess notice was not issued prior 
to the adverse rating determination on appeal. Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation." Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim. See, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

In this case, Dingess notice was issued subsequent to the 
initial RO decision by way of a letters sent to the Veteran 
in March 2006, and was not followed by a readjudication of 
the claim.  Accordingly, a timing problem exists under the 
relevant case law noted above.  However, such error is found 
to be harmless here.  Indeed, although the Board in the 
present case is granting an increased rating, such award will 
be effectuated in a subsequent RO decision, which the Veteran 
will have opportunity to appeal.  Accordingly, any notice 
deficiency has not prejudiced the Veteran here.

The Board acknowledges that the VCAA letters discussed above 
do not meet the requirements of Vazquez-Flores.  Thus, the 
notice in this case is deemed deficient. In this regard, VCAA 
notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome here.  Indeed, in this case the February 
2006 statement of the case set forth the diagnostic criteria 
for the disability at issue and also included the provisions 
of 38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration. Furthermore, a 
March 2006 Dingess letter apprised the Veteran of the need to 
show the nature and symptoms of his condition and the impact 
of his disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work. 
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

In conclusion, adequate notice was provided and no further 
development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA treatment and examination.  
Moreover, the Veteran's statements and statements of third 
parties in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified. The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim on appeal. 

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the Veteran has been 
assigned a 30 percent evaluation for PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411. He contends that his 
symptoms are of such severity as to warrant an increased 
rating throughout this period.

PTSD is evaluated under the general rating formula for mental 
disorders as defined by 38 C.F.R. § 4.130. Under this general 
rating formula, a 30 percent evaluation is warranted where 
the evidence demonstrates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

In order to be entitled to a 50 percent, rating under 
Diagnostic Code 9411 the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

To be entitled to a 70 percent rating under Diagnostic Code 
9411, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In this case, the Board finds support for assignment of the 
next-higher 50 percent evaluation throughout the rating 
period on appeal.  In particular, the Veteran's occupational 
and social impairment is evidenced by the Veteran's marked 
lack of employment and social relationships. While the Board 
concedes that the Veteran is currently living with an 
individual who he describes as his friend, in his April 2004 
VA psychiatric examination, it was noted that the Veteran has 
no other friends and just one or two acquaintances whom he 
sees only very occasionally. Furthermore, the Veteran reports 
having been unemployed since 1989 and one VA examiner in 
January 2006 noted that the Veteran's social impairments at 
least as likely as not have compromised his vocational 
capacities.  

Also supporting assignment of a 50 percent evaluation are the 
Veteran's reports of flashbacks a few times each month, 
reported upon VA examination in January 2006, which are found 
to contribute to disturbances in motivation and mood.  
Furthermore, the Veteran suffers from a range of other mood 
disturbances, including periodic crying spells, exaggerated 
startle response, occasional suicidal and homicidal ideation, 
and a constant sense of general anxiety, all endorsed at the 
January 2006 VA examination.  Also at that time, the Veteran 
reported being very nervous when he had to leave his house 
for appointments.  He also reported mild memory loss.  
Furthermore, prior examination in April 2004 indicated 
concentration difficulties upon cognitive testing.  

In further finding in favor of assignment of a 50 percent 
rating for PTSD, the Board points to the Veteran's Global 
Assessment of Functioning (GAF) scores. GAF is a scale used 
by mental health professional and reflects psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness. The scale may be relevant 
in evaluating mental disability. See, Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). 

In the present case, VA examinations in April 2004 and 
January 2006 both indicate a PTSD-specific GAF score of 60. 
GAF scores ranging from 60 to 51 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers). The indicated GAF score is highly 
consistent with objective findings discussed above regarding 
the Veteran's symptomatology and with a 50 percent disability 
rating for PTSD.

For the above reasons, then, a 50 percent evaluation for PTSD 
is warranted throughout the rating period on appeal.  
However, a rating in excess of that amount is not justified 
here.  The Board also acknowledges a report of occasional 
suicidal thoughts raised at the April 2004 VA examination.  
Moreover, the January 2006 VA examination indicated 
occasional fleeting passive homicidal ideation when the 
Veteran was very angry.  However, such ideations do not 
appear to be a major component of the Veteran's PTSD 
symptomatology.  

The Board also recognizes the April 2004 VA examination 
noting that the Veteran bathed infrequently and had long 
uncombed hair and beard.  Lay statements of record also 
indicate that he had poor hygiene and appearance.  However, 
his overall disability picture and level of functioning is 
still not found to most nearly approximate the next-higher 70 
percent evaluation for any portion of the rating period on 
appeal.  In reaching this conclusion, the Board points again 
to the VA examinations of record, showing that the Veteran's 
speech was normal, his thought content logical and coherent, 
his impulse control was well maintained and he was fully 
oriented.  Furthermore the Veteran's GAF score, indicative of 
only moderate symptoms, is also inconsistent with a 70 
percent rating.

In conclusion, the competent evidence supports a rating of 50 
percent for PTSD, but no higher, throughout the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, although the Veteran is not currently employed and 
has not been in some time, the evidence nevertheless fails to 
reflect that the service-connected PTSD at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

In reaching the above conclusion, it is noted that the 
Veteran's overall levels of functioning, as indicated by his 
GAF scores, are lower than those attributed specifically to 
his PTSD.  Therefore, it logically follows that some of the 
occupational impairment flowing from the Veteran's level of 
functioning is due to causes other than PTSD.  It is noted 
the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, per the Court's holding in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, 
the Board here has considered all psychiatric symptomatology 
in determining the Veteran's level of disability.  It is only 
as to the overall level of functioning, which has been 
distinguished by the competent evidence, that the Board 
differentiates the impact of PTSD from other psychiatric and 
emotional etiologies.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

A 50 percent rating for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


